DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the blocking element" in lines 10 and 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 7 - 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaji et al. (US 8,419,052).
. 
Claim(s) 1 – 4 and 6 - 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakane et al. (US 6,554,312).
As best understood by the Examiner, Sakane discloses In figures 1 – 9B, 15A- 15B and 24 - 25 a device for removably mounting an airbag module (28) on a steering wheel, the mounting device comprising: at least two hooks connected to one of the airbag module or the steering wheel, the at least two hooks (29) cooperating with insertion elements (15) located on the other of the airbag module or the steering wheel; a resilient ring (41) for forming elements for holding the hooks on the other of the airbag module or the wheel, in zones of interaction (18) with the hooks, the resilient ring held in position by first blocking elements (21), according to an axis of the steering wheel, on the other of the airbag module or the steering wheel, the blocking elements arranged close to the insertion elements (18), the resilient ring including: first portions (41a) extending in the interaction zones in order to form the elements for holding the hooks and a second portion (25) located between the first portions of the resilient ring, guide elements (19, 22, 43, 44) for guiding the resilient ring that cause displacement of the first portions of the resilient ring out of the zones of interaction with the hooks in order to free the hooks from the other of the airbag module or the steering wheel, during displacement of the second . 
Claim(s) 1 – 5 and 7 - 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groleau et al. (US 7,789,415).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji et al., Sakane et al. or Groleau et al. as applied to claims 1 above, and further in view of Grenier (US 2003/0173759).
The claimed invention is disclosed excluding a tool for dismantling. However Grenier discloses in figure 4 a tool comprising a gripping handle (51) mounted in the axis of which is an end of a rod 52, the free end of the rod does not explicitly disclose a notch. However PHOSITA at the time of invention would have found it obvious to use a tool as disclosed in Grenier. The motivation would have been to enable someone to remove the airbag module for replacement or repair easily and with injury.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelz et al (DE 102013008819).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618